Case 2:18-cv-03632-SDW-CLW Document 59 Filed 02/21/19 Page 1 of 2 PageID: 745




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


CORCEPT THERAPEllJTICS, INC.,
                         I
                                                      Civil Action No. 18-3632 (SDW)(CL W)
                             Plaintiff,               Civil Action No. 19-5066 (SDW)(CL W)
                                                      (consolidated)
V.
                                                      CONSOLIDATION AND
TEVA PHARMACEUll!CALS (USA)                           SCHEDULING ORDER
INC.,
                                                      (Filed Electronically)
                             Defendant.




       THIS MATTE~i, having come before the Court by way of an Initial Scheduling
                         I

Conference on February 1, 2019, and all Counsel having consented to the dates set forth herein,

and for good cause   ~{JE ,
                         I




       IT IS on this             day of , ~1019,

       ORDERED that           ivil Action Nos. 18-3632 (SDW)(CLW) and 19-5066 (SDW)(CLW)

(the "Consolidated Actio s") are consolidated for all purposes;

       IT IS FURTHER          RDERED that all filings going forward shall be filed in Civil Action

No. 18-3632 and that C vil Action No. 19-5066 shall be administratively terminated by the

Clerk's office;

       IT IS FURTHE           ORDERED that the Consolidated Actions shall proceed on the

following schedule:
Case 2:18-cv-03632-SDW-CLW Document 59 Filed 02/21/19 Page 2 of 2 PageID: 746




   March 1, 2019      T va Answer to Complaint Filed in C.A. No. 19-5066

  March 22, 2019      C rcept's Response to Teva Answer to Complaint Filed in C.A. No. 19-



  March 22, 2019

  March 22, 2019      D sclosure of Asserted Claims

   May 13, 2019       D fondants serve Invalidity/Noninfringement Contentions

    July 2, 2019      P aintiff serves response to Invalidity Contentions and Infringement

                      C ntentions

   July 16, 2019      P rties exchange proposed terms for construction



  August 20, 2019         ies exchange intrinsic/extrinsic evidence used to oppose other sides'



  August 30, 2019     P rties file Joint Claim Construction and Prehearing Statement

 September 30, 2019   C ose of claim construction fact discovery

  October 15, 2019    P rties file Opening Markman Briefs

 November 14, 2019    C ose of claim construction expert discovery

 December 16, 2019    P   ies file Responsive Markman Briefs

 December 30, 2019    D adline to propose schedule for Markman hearing

       TBD




                                                   Honorable Cathy L. Waldor, U.S.M.J.




                                              2
